Title: To John Adams from Rufus King, 30 September 1792
From: King, Rufus
To: Adams, John



Newyork 30. Sep. 1792

By accounts from England as late as the 23d of August we learn that on the 10th. of that month the national assembly suspended the King, removed the ministry, and took on themselves the Executive powers—they have since decreed that the primary assemblies should meet on the 26. of August, to appoint deputies to a national convention, to be convened on the 20. of Sepr. for the purpose of deciding on the forfeiture of the Crown, and prescribing the manner in which the executive powers should in future be executed—
Towards the close of the day on which the King was suspended, the mob demanded to repute the Transactions of the 20th. of June– they were opposed by 700 Swiss who were about the royal Family—the Mob prevailed, having armed themselves will cannon from the Arsenals, they massacred the swiss Guards, plundered the Palaces, overturned the Statues of their former Kings, and Effaced every Vestige of Royalty—the King & royal family early in the Tumult, escaped through a Garden to the national Assembly, from whence they were removed by a decree to the Temple, a building detached, & surrounded by a wall—the custody of the King and royal Family is given to Pétion the mayor of Paris—
We have no accounts from the army since this bloody Transaction—all accounts concur that the Austrians & Prussians would  enter France about the middle of August, so that our next intelligence will be pretty decisive respecting this Revolution conducted with so much barbarity & Ignorance.
From the state of the affairs of Poland towards the end of July, it is probably that the Poles have been impelled to abandon their Constitution, & to return under their former Government—
England it would seem is not inclined to interfere, since the parliament which stood prorogued to the last of August, has been further  prorogued (Since the Affair at Paris) to the last of November—
With the greatest Respect, I am Dear sir / Your obt. servt.

Rufus King